Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jasmine Tunica-El,
(OI File No. H-14-43250-9),

Petitioner,
v.

Inspector General,
U.S. Department of Health and Human Services,

Respondent.
Docket No. C-15-2584
Decision No. CR4372
Date: October 28, 2015
DECISION
Petitioner, Jasmine Tunica-El, is excluded from participating in Medicare, Medicaid, and
all federal health care programs pursuant to section 1128(a)(1) of the Social Security Act
(Act) (42 U.S.C. § 1320a-7(a)(1)), effective May 20, 2015. Petitioner’s exclusion for a

minimum period of five years is required by section 1128(c)(3)(B) of the Act (42 U.S.C.
§ 1320a-7(c)(3)(B)).:

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (1.G.) for the Department of Health and Human Services notified
Petitioner by letter dated April 30, 2015, that she was excluded from participation in
Medicare, Medicaid, and all federal health care programs for a period of five years. The
1G. cited section 1128(a)(1) of the Act as the basis for Petitioner’s exclusion and stated
that the exclusion was based upon her conviction in the Superior Court of Fulton County,
Georgia, of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. I.G. Exhibit (Ex.) | at 1.

Petitioner timely requested a hearing on May 22, 2015. The case was assigned to me,
and I convened a prehearing conference by telephone, the substance of which is recorded
in my Amended Prehearing Conference Order and Schedule for Filing Briefs and
Documentary Evidence dated July 27, 2015. The LG. filed a motion for summary
judgment with a supporting brief (I.G. Br.) and I.G. Exs. 1 through 3. Petitioner filed an
opposition to the I.G.’s motion (P. Br.). The I.G. declined to file a reply brief. Petitioner
did not object to my consideration of I.G. Exs. 1 through 3 and all are admitted as
evidence.

IL. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s rights to a
earing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in any federal health care program any individual convicted under federal or state law of
a criminal offense related to the delivery of an item or service under Medicare or a state
ealth care program. The Secretary has promulgated regulations implementing these
provisions of the Act. 42 C.F.R. § 1001.101(a).”

Pursuant to section 1128(i) of the Act, an individual is “convicted” of a criminal offense
when a judgment of conviction has been entered by a federal, state, or local court whether
or not an appeal is pending or the record has been expunged; or when there has been a

> References are to the revision of the Code of Federal Regulations (C.F.R.) in effect at
the time of the I.G. action, unless otherwise indicated.
finding of guilt in a federal, state, or local court; or when a plea of guilty or no contest
has been accepted in a federal, state, or local court; or when an accused individual enters
a first offender program, deferred adjudication program, or other arrangement where a
judgment of conviction has been withheld. 42 U.S.C. § 1320a-7(i)(1)-(4); 42 C.F.R.

§ 1001.2.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act will be for a period of not less than five years. 42 C.F.R.

§ 1001.102(a). Pursuant to 42 C.F.R. § 1001.102(b), the period of exclusion may be
extended based on the presence of specified aggravating factors. Only if the aggravating
factors justify an exclusion of longer than five years are mitigating factors considered as a
basis for reducing the period of exclusion to no less than five years. 42 C.F.R.

§ 1001.102(c).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R.

§ 1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on
any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b).

B. Issues
The Secretary has by regulation limited my scope of review to two issues:

Whether the I.G. has a basis for excluding an individual or entity from
participating in Medicare, Medicaid, and all other federal health care programs;
and

Whether the length of the proposed exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1). If the 1.G. imposes the minimum period of exclusion
authorized for a mandatory exclusion under section 1128(a)(1) of the Act, then there is no
issue of whether the period of exclusion is unreasonable. 42 C.F.R. § 1001.2007(a)(2).
The I.G. proposes to exclude Petitioner for five years, the minimum authorized period.
Therefore, the length of the proposed exclusion is not at issue.
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner timely filed her request for hearing, and I have
jurisdiction.

2. Summary judgment is appropriate in this case.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction
pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ, and both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2-.3. Either or both parties may choose to waive appearance at an oral hearing
and to submit only documentary evidence and written argument for my consideration.
42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by
summary judgment. 42 C.F.R. § 1005.4(b)(12).

Summary judgment is appropriate in an exclusion case when there are no disputed issues
of material fact and when the undisputed facts, clear and not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
Tanya A. Chuoke, R.N., DAB No. 1721 (2000); David A. Barrett, DAB No. 1461 (1994);
Robert C. Greenwood, DAB No. 1423 (1993); Thelma Walley, DAB No. 1367 (1992);
Catherine L. Dodd, R.N., DAB No. 1345 (1992); John W. Foderick, M.D., DAB No.
1125 (1990). When the undisputed material facts of a case support summary judgment,
there is no need for a full evidentiary hearing, and neither party has the right to one.
Surabhan Ratanasen, M.D., DAB No. 1138 (1990); Foderick, DAB No. 1125. In
opposing a properly-supported motion for summary judgment, the nonmoving party must
show that there are material facts that remain in dispute, and that those facts either affect
the proponent’s prima facie case or might establish a defense. Garden City Med. Clinic,
DAB No. 1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628 (1997). It is
insufficient for the nonmovant to rely upon mere allegations or denials to defeat the
motion and proceed to hearing. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247
(1986).

There are no genuine issues of material fact in dispute in this case. Petitioner does not
dispute that she was convicted of two criminal offenses within the meaning of section
1128(i) of the Act. Petitioner does not dispute that her criminal offenses were related to
the delivery of a health care item or service under Medicare or a state health care
program. Her sole arguments are that she was unaware of the consequences of pleading
guilty to the criminal offenses, that she was the whistleblower who alerted authorities to
the underlying criminal activity, and that she fully cooperated in subsequent prosecutions.
P. Br. at 1. Petitioner’s arguments require application of law to the undisputed facts and,
as discussed hereafter, are resolved against her. Petitioner does not identify any genuine
disputes of material fact that preclude summary judgment and requests only that the
period of her exclusion be reduced. P. Br. I conclude that summary judgment is
appropriate as there are no genuine disputes as to any material facts and the I.G. prevails
as a matter of law on the issue of whether there is a basis for exclusion based on the
undisputed facts.

3. Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
a. Facts

The material facts of this case are undisputed. On November 22, 2011, a Fulton County,
Georgia grand jury returned a true bill of indictment against Petitioner and two other
individuals. The grand jury charged Petitioner with one felony count of Medicaid Fraud
in violation of Georgia Code Ann. § 49-4-146.1(b) and one felony count of Conspiracy to
Defraud the State, in violation of Georgia Code Ann. § 16-10-21. I.G. Ex. 2 at 1, 3, 6.
Count One of the indictment alleged that Petitioner unlawfully obtained medical
assistance payments in amounts to which she was not entitled, and in amounts greater
than those to which she was entitled, “from the Georgia Department of Community
Health (Medicaid) and from managed care programs operated, funded and reimbursed by
the George Medicaid program... .” I.G. Ex. 2 at 3. Count Two of the indictment
alleged that Petitioner unlawfully conspired and agreed with other individuals to commit
the theft of money which belonged to the Georgia Medicaid program through her
commission of certain enumerated overt acts. I.G. Ex. 2 at 6. On October 27, 2014, the
Fulton County court accepted Petitioner’s guilty pleas to two counts of the lesser
included offense of Theft by Taking, in violation of Georgia Code Ann. § 16-8-2. The
court sentenced Petitioner to 24 months of probation and 50 hours of community service.
The court also ordered her to pay restitution in an amount to be determined later. LG.
Ex. 3 at 1, 3.

b. Analysis

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION.—The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):
(1) Conviction of program-related crimes. — Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under title XVIII or under
any State health care program.

Act § 1128(a)(1). The plain language of section 1128(a)(1) of the Act requires that the
Secretary exclude from participation in Medicare, Medicaid, and all federal health care
programs, any individual or entity: (1) convicted of a criminal offense; (2) where the
offense is related the delivery of a health care item or service; and (3) where the delivery
of the item or service was under Medicare’ or a state health care program.

Petitioner does not dispute that she was convicted of two criminal offenses within the
meaning of 1128(i) of the Act (42 U.S.C. § 1320a-7(i)). She acknowledges that she was
indicted, that the prosecutor offered a “plea deal,” and that she accepted the plea deal to
reduced misdemeanor charges, with a sentence limitation. P. Br. at 1. The state court
accepted Petitioner’s guilty pleas, entered judgment, and imposed a sentence. I.G. Ex. 3
at 1. Accordingly, I conclude that Petitioner was convicted of a criminal offense within
the meaning of 1128(i) of the Act.

Petitioner does not dispute that the criminal offenses of which she was convicted were
related to the delivery of a health care item or service under a state health care plan
within the meaning of section 1128(a)(1). The Georgia Medicaid program is a state
health care program within the meaning of section 1128. 42 C.F.R. § 1001.2 (definition
of state health care program); John Y. Salinas, M.D., DAB CR1117 (2003). While the
charges for which Petitioner was convicted do not, on their face, reflect a relationship to
the delivery of an item or service under a state health care program, the indictment
demonstrates the necessary connection or nexus between Petitioner’s offenses and a state
health care program. The offenses of which Petitioner was convicted are lesser included
offenses of those of which she was charged and are based on the same criminal conduct.
1G. Ex. 2 at 1; LG. Ex. 3 at 1. Here, there is no question that the allegations of the
indictment are the same facts upon which her conviction is based. See Tanya A. Chuoke,
R.N., DAB No. 1721. The indictment charged Petitioner with one felony count of
Medicaid fraud and one felony count of conspiracy to defraud the state. 1.G. Ex. 2 at 3, 6.
The felony count for conspiracy to defraud the state arose from a conspiracy to defraud
the Georgia Medicaid program, a state agency. I.G. Ex. 2 at 6. Specifically, Petitioner
was indicted for unlawfully obtaining medical assistance payments in amounts to which

3 The statute refers to “Title XVIII,” meaning Title XVIII of the Act, which authorizes
the program known as Medicare.
she was not entitled and in amounts greater that those to which she was entitled from the
Georgia Medicaid program. I.G. Ex. 2 at 3. She was likewise indicted for her
participation in a conspiracy to unlawfully steal money that belonged to the Georgia
Medicaid program. I.G. Ex. 2 at 6. The filing of fraudulent Medicaid claims is sufficient
to support an exclusion under section 1128(a)(1). Suzanne Pindell, DAB CR 3329
(2014). Likewise, engaging in conspiracy to steal money from a state Medicaid program
plainly relates to the delivery of an item or service under a state health care program. The
indictment shows that Petitioner’s lesser included charges derived from both of the felony
counts on which she was indicted. LG. Ex. 3 at 1. I conclude that there is the necessary
nexus or commonsense connection between the offenses of which Petitioner was
convicted and the delivery of a health care item or service under a state health care
program. Berton Siegel, D.O., DAB No. 1467 (1994).

Petitioner argues that she was unaware when she agreed to a plea deal that the I.G. would
subsequently exclude her. Petitioner’s lack of awareness of the subsequent consequences
of her plea agreement is not a basis upon which to disturb the I.G.’s imposition of an
exclusion. Douglas Schram, R.Ph., DAB CR215 (1992), aff'd DAB No. 1372 (1992).

Accordingly, I conclude that Petitioner was convicted of criminal offense related to the
delivery of a health care item or service under a state health care program. All elements
of section 1128(a)(1) of the Act are met. There is a basis for Petitioner’s exclusion. The
1.G. has no discretion under the Act not to exclude Petitioner when the elements of
section 1128(a)(1) are satisfied as they are in this case.

4. Five years is the minimum authorized period of exclusion pursuant
to section 1128(a) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Petitioner argues for a reduction of the length of exclusion on several bases. Petitioner
argues that she was the whistleblower whose testimony led to the prosecution of other
individuals against whom she testified and that the state court did not order her to pay
restitution. P. Br. at 1. Petitioner’s arguments must be resolved against her as a matter of
law.

Congress established five years as the minimum period of exclusion for exclusions
pursuant to section 1128(a) of the Act. Act § 1128(c)(3)(B). Pursuant to 42 C.F.R.

§ 1001.2007(a)(2), when the I.G imposes an exclusion pursuant to section 1128(a) of the
Act for the statutory minimum period of five years, there is no issue of whether or not the
period is unreasonable. Accordingly, I conclude that Petitioner’s exclusion for a period
of five years is not unreasonable as a matter of law.
Petitioner argued that she has already suffered as a result of her conviction and that she
simply wishes to provide for her family and move on with her life. P. Br. at 1. However,
I have no authority to reduce the period of exclusion below the mandatory minimum of
five years based on the negative repercussions Petitioner has already suffered as a result
of her acts. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

Exclusion is effective 20 days from the date of the I.G.’s written notice of exclusion to
the affected individual or entity. 42 C.F.R. § 1001.2002(b).

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for the minimum statutory period of
five years, effective May 20, 2015.

/s/
Keith W. Sickendick
Administrative Law Judge

